                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:16CR44

       vs.
                                                                   ORDER
ALLEN C. WEITZEL,

                      Defendant.



       The defendant appeared before the court on June 21, 2019 regarding Petition for
Warrant or Summons for Offender Under Supervision [46]. Michael J. Hansen
represented the defendant. Lecia E. Wright represented the government. The
defendant was advised of the alleged violation(s) of supervised release, right to retain or
appointment of counsel, and any right to a preliminary hearing in accordance with
Federal Rule of Criminal Procedure 32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Senior Judge Bataillon in Courtroom No. 3, Third Floor, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska on July 31, 2019, at
2:00 p.m.
       The government moved for detention based upon risk of flight and danger. The
defendant requested a detention hearing which was held. The court finds that the
defendant failed to meet his/her burden to establish by clear and convincing evidence
that he/she will not flee or pose a danger to any other person or to the community. Fed.
R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for detention
is granted as to risk of flight and danger and the defendant shall be detained until further
order of the Court.
       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded
a reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in
charge of the corrections facility shall deliver the defendant to the United States Marshal
for an appearance in connection with a court proceeding.
       IT IS SO ORDERED.

       DATED this 21st day of June, 2019.

                                          BY THE COURT:

                                          s/ Michael D. Nelson
                                          United States Magistrate Judge
